DETAILED ACTION

1.	This action is responsive to the communications filed on 02/12/2021.
2.	Claims 1-20 are pending in this application.
3.	Claims 1, 11, have been amended.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	Claim 1 recites in part: "identifying a first micro-service is running within a first micro-service container executing on the host, a second micro-service is running within a second micro-service container executing on the host, one or more third micro-services is running within one or more third micro-service containers depending from the first micro- service container, and one or more fourth micro-services is running within one or more fourth micro-service containers depending from the second micro-service container." The art of record does not teach or suggest at least these limitations. 
Specifically, the art of record is silent regarding containers, the containers running micro-services, and the dependencies. Applicant also notes that during the course of the Examiner Interview on February 11, 2021, it was believed that the cited references do not teach each of the elements recited in claim 1. 
(Applicant’s remarks, page 10).

In response: Regarding applicant’s assertion that the art of record is silent regarding containers, the containers running microservices, and the dependencies, the examiner respectfully disagrees. 
Moore disclosed in Figures 1, 2, and 4, that there are multiple microservices (A,B,C, and D). Figure 2 in particular shows that the microservices themselves are housed with a framework. This housing is equated to the claimed “container.” Moore goes on to disclose that the microservices rely on other microservices to operate (i.e., dependencies) and a reply from one microservice may refer to another microservice (Paragraph 35). Microservices A, B, and C are within physical node 402 (i.e., container). Microservice B needs an additional microservice D (i.e., dependencies) (Paragraph 49). The same reasoning is applied to the argument for claim 11. As such, Moore discloses the limitations as claimed. 
Therefore, the rejection is respectfully maintained. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, of U.S. Patent No. 10,348,838 (Patent ‘838) in view of Moore (US 2010/0299437).

In the chart below, the examiner is utilizing independent claim 1 (independent claim 11 is similar in scope) of the instant application, as exemplary, with independent claim 1 (independent claim 8 is similar in scope) of Patent '838 in view of Moore (US 2010/0299437).
Instant Application 16/505618
Patent No. 10,348,838
Claim 1:  A computer-implemented method comprising: 

injecting, by a controller, a service discovery agent onto a host; 

identifying a first micro-service is running within a first micro-service container executing on the host, a second micro-service is running within a second micro- service container executing on the host, one or more third micro-services is running within one or more third micro-service containers depending from the first micro-service container, and one or more fourth micro-services is running within one or more fourth micro-service containers depending from the second micro-service container; 

updating the service discovery agent with first routing data to the one or more third micro-service containers and second routing data to 

determining the second micro-service container has terminated; and 

updating the service discovery agent to remove the second routing data.
Claim 1: A method comprising: 

instantiating, on a host computing device, a service discovery agent, 

a first container instance providing a first micro-service, and a second container instance providing a second micro-service; 

identifying a first set of micro-services that are dependencies of the first micro-service and the second micro-service and a second set of micro-services that are dependencies of the second micro-service and that are not included in the first set of micro-services; 

updating the service discovery agent with routing data for container instances providing the first set of micro-services and the second set of micro-services; 

routing, by the service discovery agent, requests from the first container instance to the container instances providing the first set of micro-services that are the dependencies of the first micro-service and requests from the second container instance to the container instances providing the first set of micro-services that are the dependencies of the second micro-service or the container instances providing the second set of micro-services; 

removing the second container instance; and 

updating the service discovery agent to remove the routing data for the container instances providing the second set of micro-services.


Regarding claims 1, 11, Patent ‘838 discloses:
A computer-implemented method comprising: injecting, by a controller, a service discovery agent onto a host (Patent ‘838, claim 1);
identifying a first micro-service is running within a first micro-service container executing on the host, a second micro-service is running within a second micro- service container executing on the host, one or more third micro-services is running within one or more third micro-service containers depending from the first micro-service container, and one or more fourth micro-services is running within one or more fourth micro-service containers depending from the second micro-service container (Patent ‘838, claim 1); 
(Patent ‘838, claim 1);
updating the service discovery agent to remove the second routing data (Patent ‘838, claim 1).
While Patent ‘838 disclosed removing the second container instance (Patent ‘838, claim 1), Patent ‘838 did not explicitly disclose determining the second micro-service container has terminated.
However, in an analogous art, Moore disclosed determining the second micro-service container has terminated (Paragraph 74, if an error is found in microservice B…simply replace (i.e., terminate) microservice B with microservice B’).
One of ordinary skill in the art would have been motivated to combine the teachings of Patent ‘838 with Moore because the references involve discovering services on the network, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the termination of the second microservice of Moore with the teachings of Patent ‘838 in order to improve the efficiency in deploying web services on a network (Moore, Paragraph 4).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, recite that the micro-services are running “within” the containers. During the interview held on 02/11/2021, the examiner stated that if the claim language of “within” was going to be incorporated into the claims, that the attorney show proper support for it. Upon reviewing the specification, there does not appear to be support. The specification does support that the micro-services are provided by the containers (Applicant’s PGPub, Paragraphs 3, 12, 64). For purposes of examination, the examiner will construe the limitation to mean that the micro-services are provided by the containers.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-12, 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2010/0299437) in view of Manzano (US 7,614,059).
Regarding claim 1, Moore disclosed:
A computer-implemented method comprising: a service discovery agent (Paragraph 34, Figure 1, load balancer 103) onto a host (Paragraph 33, Figure 1, web service system 100); 
identifying a first micro-service (Paragraph 34, Figure 1, Microservice A 104a) is running within a first micro-service container (Figure 2, showing framework 206/MS A within one container) executing on the host, a second micro-service (Paragraph 34, Figure 1, Microservice B 104b) is running within a second micro-service container (Figure 2, showing framework 206/MS B within one container) executing on the host, one or more third micro-services (Figure 1, Microservice C 104c) is running within one or more third micro-service containers (Figure 2, showing framework 206/MS C within one container) depending from the first micro-service container (Figure 1, physical node 106c including microservice A and therefore dependent), and one or more fourth micro-services (Figure 4, microservice D) is running within one or more fourth micro-service containers (Paragraph 49, microservice D’s node) depending from the second micro-service container (Paragraph 49, microservice B needs microservice D)(Paragraph 35, microservices rely on other microservices to operate (i.e., dependent) and the reply from one microservice may refer to another microservice. Paragraph 49, microservices A, B, and C are within physical node 402. Microservice B needs an additional microservice D (i.e., dependent). Microservice D is within microservice D’s node. Figure 5, step 503, generating a list of prerequisite (i.e., dependent) microservices); 
updating the service discovery agent with first routing data to the one or more third micro-service containers and second routing data to the one or more fourth micro- service containers (Paragraph 46, the load balancer is configured to know which microservices are active on its local ports. A deployment program establishing the microservice causes the microservice code to be copied onto multiple physical nodes and executed at those nodes, and then may inform (i.e., update) the load balancer so that the load balancer may begin routing requests to those additional instances of the microservice); 
(Paragraph 74, if an error is found in microservice B…simply replace (i.e., terminate) microservice B with microservice B’); and 
updating the service discovery agent to remove the second routing data (Paragraph 43, in the case of failure, the load balancer automatically compensates so that the traffic no longer goes to the failed/failing server (i.e., remove routing data)).
While Moore disclosed that a service discovery agent on a host (Figure 1, load balancer 103 on the web service system 100), Moore did not explicitly disclose injecting, by a controller, a service discovery agent onto a host.
However, in an analogous art, Manzano disclosed injecting, by a controller, a service discovery agent onto a host (Column 4, Lines 14-26, mobile agent objects (i.e., service discovery agent) are locally injected into the mobile agent runtime environment (i.e., host) by the mobile agent injector program (i.e., controller). The mobile agent object moves from …the first computer system to the…second computer system. Column 4, Lines 38-49, mobile agent runtime environment includes objects used during discovery of services. Mobile agent runtime environment includes a directory service object that provides an API for communication with the CPU of the host computing environment with which a mobile agent object can use the directory service to discover services hosted within the mobile agent runtime environment).
One of ordinary skill in the art would have been motivated to combine the teachings of Moore with Manzano because the references involve discovering services on the network, and as such, are within the same environment.  
(Manzano, Column 5, Lines 33-36).
Regarding claim 11, the claim is substantially similar to claim 1. Claim 11 recites one or more processors and memory (Moore, Paragraph 24, processor and memory). Therefore, the claim is rejected under the same rationale.
Regarding claims 2, 12, the limitations of claims 1, 11, have been addressed. Moore and Manzano disclosed:
wherein the host is a physical server (Moore, Paragraph 75, the various components (i.e., web service system) can be implemented on a network server).
Regarding claims 5, 15, the limitations of claims 1, 11, have been addressed. Moore and Manzano disclosed:
further comprising: checking for dependencies from the first micro-service container in response to instantiation of the second micro-service container on the host (Moore, Paragraph 65, whether prerequisites or dependencies for a given microservice are available on a given network can be ascertained by pinging them on the network. A microservice is provided with a list of dependencies, identifying the microservices on which the compiled microservice depends. Paragraph 66, when a microservice is obtained and loaded, the microservice may require one or more prerequisite (i.e., dependencies) microservices to perform the function. A list of prerequisite  microservices from the microservice is generated)
Regarding claims 6, 16, the limitations of claims 5, 15, have been addressed. Moore and Manzano disclosed:
further comprising: determining a new dependency from the first micro-service container to one or more fifth micro-service containers (Moore, Figure 1, showing microservice A 104a being dependent upon physical node 106c (i.e., fifth microservice container) as physical node 106c includes software that supports microservices A, B, and C); and 
updating the service discovery agent with third routing data to the one or more fifth micro-service containers (Paragraph 46, the load balancer is configured to know which microservices are active on its local ports. A deployment program establishing the microservice causes the microservice code to be copied onto multiple physical nodes and executed at those nodes, and then may inform (i.e., update) the load balancer so that the load balancer may begin routing requests to those additional instances of the microservice).
Regarding claims 7, 17, the limitations of claims 6, 16, have been addressed. Moore and Manzano disclosed:
further comprising: determining there is at least one common micro-service container among the fourth micro-service containers and the fifth micro-service containers, wherein the third routing data excludes routing data to the at least one common micro-service container (Moore, Figure 1, showing physical node 106b includes microservice B as does physical node 106c (i.e., common microservice). Paragraph 35, load balancer transmits the request to a particular address of a physical node supporting the microservice. Therefore, if only microservice B is needed, routing to physical node 106a and 106c would be excluded as they include other microservices).
Regarding claims 8, 18, the limitations of claims 5, 15, have been addressed. Moore and Manzano disclosed:
further comprising: determining at least one micro-service container of the one or more third micro-service containers has terminated (Moore, Paragraph 74, if an error is found in microservice B…simply replace (i.e., terminate) microservice B with microservice B’. This would apply to any of the microservices); and 
updating the service discovery agent to remove routing data to the at least one micro-service container (Moore, Paragraph 43, in the case of failure, the load balancer automatically compensates so that the traffic no longer goes to the failed/failing server (i.e., remove routing data)).
Regarding claims 9, 19, the limitations of claims 1, 11, have been addressed. Moore and Manzano disclosed:
further comprising: determining at least one common micro-service container among the third micro-service containers and the fourth micro-service containers, wherein the second routing data exclude routing data to the at least one common micro-service container (Moore, Figure 1, showing physical node 106a including microservice B and physical node 106b including microservice B (i.e., common). Paragraph 35, load balancer transmits the request to a particular address of a physical node supporting the microservice. Therefore, if only microservice A is needed, routing to physical node 106b would be excluded as it includes microservice B).
Regarding claims 10, 20, the limitations of claims 1, 11, have been addressed. Moore and Manzano disclosed:
further comprising: determining the second micro-service container depends from at least one micro-service container (Moore, Figure 1, showing microservice B 104b depends on physical hosts 106a, 106b, and 106c); and 
updating a second service discovery agent on a second host of the at least one micro-service container to remove third routing data to the second micro-service container (Moore, Paragraph 46, the second load balancer (i.e., second service discovery agent) is configured to know which microservices are active on its local ports. The second load balancer is informed so that the load balancer can begin routing request to those additional instances of the microservice. Paragraph 43, in the case of failure, the load balancer automatically compensates so that the traffic no longer goes to the failed/failing server (i.e., remove routing data)).


Claims 3, 4, 13, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2010/0299437) in view of Manzano (US 7,614,059) and Mutnuru et al. (US 2018/0006935).
Regarding claims 3, 13, the limitations of claims 1, 11, have been addressed. Moore and Manzano did not explicitly disclose:
wherein the host is a virtual machine.
(Paragraph 26, service nodes (i.e., host) may run as VMs or other virtual entities).
One of ordinary skill in the art would have been motivated to combine the teachings of Moore and Manzano with Mutnuru because the references involve discovering services on the network, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the host being a virtual machine of Mutnuru with the teachings of Moore and Manzano in order to improve the quality of a user’s experience (Mutnuru, Paragraph 3).
Regarding claims 4, 14, the limitations of claims 3, 13, have been addressed. Moore, Manzano, and Mutnuru disclosed:
further comprising: load-balancing requests to the one or more third micro-service containers (Moore, Figure 1, showing load balancer 103 sending requests to physical node 106a through either microservice A 104a or microservice B 104b).

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	1) Slawomir (US 10,289,457) : A microservice discovery module discovers container based microservices based on certain criteria. 
                                                                                                                                                                                               
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.N/Examiner, Art Unit 2443

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443